Citation Nr: 1710228	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Service connection for a right hand or wrist disorder, to include a right index finger disability.

2.  Entitlement to an evaluation in excess of 10 percent for vertigo, to include entitlement to a separate compensable evaluation for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent from August 1, 2006, for oropharyngeal squamous cell carcinoma, right vallecula, status post treatment.  

4.  Entitlement to a total disability evaluation based on unemployed ability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Amy Fochler, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active Navy duty from January 1955 to January 1982, when he retired with slightly more than 19 years of active service and slightly more than two years of inactive service.  Among his awards and decorations, he earned a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board finds that the claim for service connection for a right hand or wrist disability and the claim for an initial evaluation in excess of 30 percent for oropharyngeal squamous cell carcinoma of right vallecula are more accurately characterized as listed on the title page of this decision.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Videoconference hearing conducted before the undersigned in January 2017.  Prior to the Videoconference hearing, in December 2016, the Veteran's attorney requested in writing that additional, current, VA Medical Center clinical records be added to the electronic claims file.  The transcript of the hearing reflects discussion of the Veteran's current symptoms, and the Veteran testified that those symptoms were reflected in his current VA clinical records.  Since the transcript has been reduced to writing, this discussion at the hearing serves as waiver of RO consideration.  See 38 C.F.R. § 21.1304(c) (2016).  Following the Videoconference hearing, the Veteran, through his attorney, submitted additional private clinical records and medical opinions, with written waivers of consideration of that evidence by the RO.  Appellate review may proceed.

At the January 2017 Videoconference hearing, the Veteran, through his attorney, requested advancement of his appeal on the docket.  As reflected in this decision, that motion was granted.  The record reflects that the issues on the title page are the only ones currently under appellate review.  Other issues remain at various stages of development at the RO.

The issue of entitlement to service connection for a right hand or wrist disorder, to include a right index finger disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's vertigo has been manifested by dizziness sitting or standing, swaying or falling while ambulating, and occasional staggering.

2.  Resolving doubt in the Veteran's favor, the Veteran is entitled to a separate, compensable, 10 percent evaluation for tinnitus, separate from the evaluation for vertigo.

3.  The Veteran has difficulty swallowing, and must drink liquids with any food to decrease his difficulty swallowing, and cannot eat certain foods, but has not been limited to liquids only from August 1, 2006.  

4.  The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience as a construction mechanic, maintenance supervisor, or postal worker would otherwise qualify him.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, for vertigo are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Codes 6204, 6205 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent evaluation, but no higher, for tinnitus are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.87, 4.124a, Diagnostic Codes 8045, 6260 (2014). 

3.  The criteria for an initial evaluation in excess of 30 percent for oropharyngeal squamous cell carcinoma of right vallecula, status post treatment, from August 1, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7203, 7343 (2016).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA, in part, requires that a claimant be provided notice of the evidence necessary to substantiate a claim.  In July 2011, the Veteran was sent letters that fully addressed all notice elements for claims for increased evaluations.  This letter was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.  As the claim for TDIU is granted below, no further discussion of notice as to that claim is required.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records are associated with the claims file.  The Veteran was afforded VA examinations in 2011.  VA clinical records for the period prior to the issuance of the March 2014 statement of the case (SOC) were obtained.  The Veteran's attorney requested that current VA outpatient clinical records for treatment following the issuance of the March 2014 SOC be obtained, and those VA clinical records were added to the electronic claims file.  The Veteran submitted lengthy private medical records and two private medical opinions.  No additional evidence that is not yet of record has been identified by the Veteran or his representative as to the issues decided herein.  

As to the Veteran's 2017 Videoconference hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires a decision review officer (DRO) or Board hearing chairman who conducts a hearing to fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned elicited testimony necessary to determine service connection and an effective date for a grant of service connection.  Pertinent evidence not yet associated with the claims folder was addressed.  The Veteran and his attorney demonstrated that the Veteran understood the criteria for entitlement to the benefits sought.  The duty to assist the Veteran at his hearing has been met.  There has been no contention to the contrary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Claims for increased ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Claim for increased rating for vertigo

The Veteran is in receipt of a 10 percent disability rating for vertigo.  That evaluation was first assigned effective in 1982.  He contends he is entitled to a higher rating because he experiences dizziness, both seated and while walking.  This dizziness results in stumbling when he is ambulatory and he falls, reportedly twice monthly on average, despite use of a cane.  

On VA examination in 2011, the Veteran reported that he no longer had nausea and vomiting with his vertigo.  He reported lightheadedness.  He swayed with Romberg testing.  The examiner elicited no nystagmus.  The examiner concluded that the Veteran had subjective vertigo.  

In 2012 and 2013, the Veteran reported increased problems with vertigo.  He began using a cane, but reported that he still stumbled and fell.  In June 2014, the Veteran underwent detailed evaluation.  He reported "imbalance" as well as intermittent episodes of spinning and movement, which he called dizzy spells.  These could come while the Veteran was lying in bed, while he was sitting, or while he was standing.  He felt that he had almost constant "imbalance" although he was seldom dizzy.  

A June 2014 evaluation at a University Medical Center included specialized testing of vestibular function.  Positional testing, with the Veteran lying down, produced significant nystagmus.  Dix-Hallpike testing, used to evaluate for posterior canal benign paroxysmal positional vertigo, produced tingling in the fingertips of both hands on Hallpike Right examination.  An October 2014 private medical statement reflects that the Veteran was found to have bilateral vestibular hypofunction, meaning that he had a reduced ability to sense head movements and translate those movements to coordinated eye stability and overall body stability.  

VA treatment notes from May 2015 indicate that the Veteran reported feeling like he was going to fall over almost daily.  At his hearing, the Veteran described stumbling and having to hold onto the wall to keep from falling at times.  A January 2017 private medical opinion from JDB, MD, indicated that the Veteran staggered occasionally.  

The service-connected vertigo has been evaluated under 38 C.F.R. § 4.87, DC 6204.  A 10 percent rating is assigned with occasional dizziness.  A 30 percent evaluation is authorized where there is dizziness and occasional staggering.  The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary 1099 (3rd ed. 2008).  

The Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, specialized medical testing objectively reveals that the Veteran has non-transient nystagmus, which is evoked when the Veteran is supine, as well as in other positions.  Bilateral vestibular hypofunction has been demonstrated.  Given the Veteran's credible complaints of dizziness and staggering, combined with the June 2014 objective vestibular examination findings and the January 2017 private medical opinion, a 30 percent disability rating under Diagnostic Code 6204 is warranted.  

While the May 2015 VA examination report indicated staggering occurring less than once per month, the criteria for the 30 percent rating require only occasional, not constant, staggering.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptomatology warrants a 30 percent disability evaluation.

The Board has considered whether an evaluation in excess of 30 percent for vertigo is warranted.  Although a 30 percent rating is the maximum schedular rating for vertigo under DC 6204, a 40 percent maximum schedular evaluation is authorized for Meniere's syndrome.  However, in this case, a diagnosis of Meniere's syndrome has been ruled out.  See, e.g., August 2014 private treatment notes of ERO, MD.  

The Board notes that the Veteran's vertigo is currently evaluated as including tinnitus.  However, the detailed private evaluation of otologic and peripheral vestibular dysfunction conducted in June 2014 disclosed separate diagnoses of bilateral sensorineural hearing loss and bilateral vestibular neuropathy.  The test results and diagnoses rendered indicate that the Veteran's complaints of tinnitus are multifactorial.  

Resolving doubt in the Veteran's favor, the Veteran is entitled to a separate, compensable, 10 percent evaluation for tinnitus, separate from the evaluation for vertigo.  As a 10 percent evaluation is the maximum schedular evaluation for tinnitus, no higher evaluation may be granted on a schedular basis.

2.  Claim for evaluation in excess of 30 percent for cancer, status post treatment

The Veteran's oropharyngeal squamous cell cancer of the right vallecula is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7343.  For purposes of information, the Board notes that the vallecula is defined as a space, such as the space between the epiglottis and the base of the tongue.  Stedman's Medical Dictionary 1926 (27th ed. 2000). 

The Board granted service connection for the Veteran's oropharyngeal squamous cell cancer of the right vallecula by a decision issued in January 2010.  The Veteran was notified in February 2010 that a total evaluation was assigned, effective April 28, 2006, and that an initial 30 percent evaluation was assigned from August 1, 2006.  The Veteran timely disagreed with the initial 30 percent evaluation assigned from August 1, 2006.  The initial rating did not become final before the Veteran disagreed, so the Board finds that the claim on appeal arises following an initial evaluation.  

Under DC 7343, malignant neoplasms of the digestive system, exclusive of skin growths are to be initially rated at 100 percent.  A note to the rating criteria provides that an evaluation of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the condition is to be rated on its residuals.  The Veteran was in receipt of a 100 percent rating under Diagnostic 7343 from April 28, 2006 to August 1, 2006.  Diagnostic examinations since that time disclose no recurrence.

A 30 percent rating has been in effect, under DCs 7343 and 7203, from August 1, 2006.  The Veteran is also in receipt of a separate 30 percent evaluation, from February 2010, for hoarseness, evaluated under DC 6516.  

Diagnostic Codes 7203 through 7205 provide ratings for esophageal stricture (obstruction), spasm, or diverticulum.  Diagnostic Codes 7204 and 7205 instruct the rater to apply Diagnostic Code 7203.  DC 7203 provides a 30 percent evaluation for "moderate" stricture.  A 50 percent evaluation is authorized for severe structure, defined as permitting liquids only.  An 80 percent evaluation is authorized where passage of only liquids is possible and there is marked impairment of general health.  

The clinical records in this case establish that the Veteran has had ongoing dysphagia since his treatment for the invasive squamous cell cancer.  However, VA examination in September 2006, shortly after the assignment of the initial 30 percent rating for cancer residuals, reflects that the Veteran had been able to return to pureed foods soon after his gastrostomy tube was removed and :now he is getting back towards a regular consistency of food."  The examiner noted that the Veteran had severe xerostomia (dryness of the mouth) and was not able to eat or swallow "certain food."  This VA examination demonstrates that the Veteran was not limited to liquids.

Treatment notes thereafter reflect that the Veteran continued to have dryness of the mouth and had to drink liquids with his food to assist him to swallow.  Private treatment notes dated in September 2009 reflect that the Veteran was tolerating a mechanical soft diet, but continued to have pharyngeal weakness, and certain solid foods would "stick."  

At his 2017 hearing, the Veteran testified that the dysphagia required that he drink large qualities of water while eating to assist with swallowing.  The Veteran testified that he was unable to eat certain foods that would "stick" to his throat, such as steak.  

The evidence establishes, however, that the Veteran eats an essentially normal diet, absent the foods he must avoid.  His diet has been limited to soft foods at times during the pendency of this appeal, but he is not required to puree foods and is not limited to liquids.  The Veteran's intake of a "mechanical soft diet" and solid foods is unfavorable to a finding that he is limited to liquids.  The criteria for a 50 percent rating under DC 7203 are not met or approximated.  

In addition to difficulty swallowing, the Veteran has reported to his physicians that, if he is unable to swallow something he is trying to eat or drink, he will begin to cough.  When he begins to cough, he must hurry to the bathroom to get the food out of his throat because it will sometimes come out his nose.  The Veteran's testimony that such coughing is painful and that it is embarrassing when food comes out of his nose, is credible.  The Veteran reports that he has coughing every time he eats, but food comes out of his nose only occasionally.  

The Board finds that this symptomatology is not equivalent to a finding that the Veteran is only able to swallow water.  In this regard, the Board notes that the Veteran's weight was 214 pounds prior to his radiation and chemotherapy.  See December 2005 VA Nursing POD Note.  His weight decreased during radiation and chemotherapy.  See February 2006 private Progress Note, Hematology & Oncology Associates.  He had gained weight, and returned to 197 pounds by the end of July 2006.  The Veteran's weight is now stable at about 202 pounds.  See September 2016 VA Primary Care Note.  

The Veteran has consistently reported that episodes of coughing occur frequently when he eats.  Episodes of choking, with food coming out of his nose, occur infrequently.  As noted, the Veteran's September 2016 weight was slightly greater (+ 1 pound) than in a 2006 weight evaluation.  Thus, the Board finds that his symptoms of dysphagia are not equivalent to inability to swallow anything other than liquids.  The Board notes that the Veteran's GERD, hiatal hernia, and gastritis were shown on EGD (esophagogastroscopy) conducted in September 2004, before the Veteran found the lump that led to diagnosis of squamous cell cancer.  See April 2007 VA Primary Care Note.  The Veteran has not asserted that these disabilities are secondary to his service-connected cancer, and the record does not raise such an assertion.  The symptoms associated with the gastrointestinal tract disabilities diagnosed prior to the service-connected cancer do not serve as a factual basis to increase the disability evaluation for the residuals of that cancer.  

The Board finds no other symptoms noted in the clinical records or described in the Veteran's testimony that would warrant an evaluation in excess of 30 percent for the residuals of the Veteran's oropharyngeal cancer, other than the Veteran's hoarseness.  As noted above, disability due to hoarseness is evaluated as 30 percent disabling under DC 6516.  A 30 percent rating is the maximum schedular evaluation available under DC 6516.  

The Board has considered whether the Veteran has any additional residuals of the squamous cell carcinoma that invaded his neck.  The medical evidence does not identify any other symptom attributed to the service-connected disability or the residuals of treatment of that disability.  The Veteran did not identify additional symptomology during the 2017 Videoconference testimony. 

The preponderance of the evidence is against an evaluation in excess of 30 percent for residuals of treatment of the squamous cell carcinoma that invaded the Veteran's neck manifested by dysphagia or in excess of the 30 percent evaluation for manifestations of hoarseness.  There is no reasonable doubt.  The claim for an initial rating in excess of 30 percent from August 1, 2006, for residuals of cancer of the oropharynx and neck is denied.  

Consideration of extraschedular evaluation in claims for increased evaluations

The Board has considered whether an extraschedular evaluation is warranted for each of the Veteran's service-connected disabilities addressed in this decision.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed above, the criteria provided for the service-connected disabilities reasonably describe the claimant's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate, and no referral is required.  The Board notes that, if there is any schedular evaluation that does not contemplate the claimant's level of disability and symptomatology and could be found inadequate, the next step would be to determine whether the claimant's disability picture is exceptional, in light of factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings considered in this appeal are adequate to address each disability.  

3.  Claim for TDIU

Currently, with consideration of the decision above, the Veteran has been granted service connection for: residuals of carcinoma, right vallecula, evaluated as 30 percent disabling under DC 7203; hoarseness secondary to residuals of carcinoma, right vallecula, evaluated as 30 percent disabling under DC 6516; vertigo with nystagmus, evaluated as 30 percent disabling under DC 6204; tinnitus, evaluated as 10 percent disabling under DC 6260; degenerative disc disease, lumbar, evaluated as 10 percent disabling under DC 5237; degenerative disc disease, cervical, evaluated as 10 percent disabling under DC 5237; hypertension, evaluated as 10 percent disabling under DC 7101; peripheral neuropathy, evaluated as 10 percent disabling under DC 8521; and service connection is in effect for several disabilities evaluated as noncompensable.  

When the Veteran submitted his claim for TDIU in July 2011, the combined evaluation for his service-connected disabilities was 60 percent.  The combined rating increased to 70 percent, throughout the pendency of this appeal, when the RO issued an October 2012 rating decision.  The combined evaluation increases to 80 percent when this Board decision is effectuated (30% + 30% = 51% + 30% = 66% + 10% = 69% + 10% = 72% + 10% = 75% +10% =78% + 10% = 80%).  38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular criteria for consideration of TDIU during at least some portion of the pendency of the appeal.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's 20-year Navy career was as a construction mechanic, supervisor, and Transportation Officer charged with supervision of maintenance personnel.  After service, he was employed as a postal carrier for approximately 20 years until his retirement in 2001.  

The medical evidence, including periodic examinations and a separation examination in service, establishes that he was unable to work as a construction mechanic due to his spinal disabilities, and then became unable to perform his job as a maintenance supervisor because of his imbalance disability.  Although the Veteran remained able to work as a postal carrier following service, his health problems increased toward the end of his postal career.  He underwent back surgery in 2002.  The severity of his service-connected vertigo increased from 10 percent to 30 percent, and the Veteran was treated for cancer in 2006.  

The Veteran cannot perform employment that requires bending or lifting as a result of the spinal disabilities.  See October 2011 VA examination.  The examiner who conducted the October 2011 VA examination indicated that the Veteran would be able to perform sedentary work, but did not discuss the limitation on the Veteran's employment imposed by his hoarseness, which would limit verbal interactions with the public, either face-to-face or over the telephone.  The examiner concluded that the Veteran's vertigo would not impair sedentary employment.  However, the exhaustive vestibular testing conducted in June 2014 demonstrated that the Veteran had vertigo in all positions, including while supine or seated, and that vertigo was not limited to ambulatory activity.  Thus, the accuracy of the 2011 determination that vertigo would not impair sedentary employment is questionable.

In January 2017, JDB, MD, provided an opinion that the Veteran was unemployable solely to the residuals of his cancer of the pharynx, hoarseness, imbalance, spine disabilities, hypertension, and neuropathy.  Dr. JDB explained that the Veteran's chronic instability made him unsuitable for gainful employment.  

The Board notes that the clinical records reflect that the Veteran is able to live alone, in his own home, and is able to perform his own activities of daily living.  However, the evidence that the Veteran may still be employable does not identify any type of sedentary work the Veteran might be able to perform, given the combination of impairments due solely to his service-connected disabilities, that might be consistent with his education and experience.  

The Veteran has considerable construction and maintenance experience, and considerable experience dealing with the public in his job as a postal carrier, but the Board is unable to imagine any sedentary, substantially-gainful employment that could utilize the Veteran's past skills but would not require the ability to maintain balance and would not require an ability to interact verbally with others.  

The January 2017 medical opinion, which is favorable to the Veteran's claim for TDIU benefits, is the most current assessment and the most persuasive clinical evidence.  Resolving reasonable doubt in his favor, the claim for TDIU may be granted.  

Other considerations

The Board notes that, when the impairments for the service-connected disabilities addressed above are considered in combination with all disabilities for which the Veteran has been awarded service-connection, an award of TDIU on a schedular basis is warranted, as discussed below.  In light of the discussion below, there is no additional impairment due to the combination of service-connected disabilities that has not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted at this time.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An increase from 10 percent to 30 percent, but no higher, for vertigo is granted, subject to law and regulations governing the award of compensation. 

A separate 10 percent evaluation, but no higher, for tinnitus, separate from the disability evaluation assigned for vertigo, is granted, subject to law and regulations governing the award of compensation.

The claim for an initial evaluation in excess of 30 percent from August 1, 2006, for oropharyngeal squamous cell carcinoma, right vallecula, status post treatment, is denied.  

The appeal for TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  
REMAND

The Veteran's service treatment records reflect that he was hospitalized in October 1969 for a complaint of numbness, middle finger, right hand.  At that time, he reported that he hit the finger on a door.  About three days after the injury, the Veteran began to experience intermittent numbness, then continuous numbness.  Pallor and coldness of the finger was observed.  The Veteran was given heparin.  The discharge diagnosis was Raynaud's phenomena, etiology undetermined.  November 1969, January 1970, and June 1970 treatment notes reflect that the Veteran continued to complain of some numbness, sensitivity to cold, intermittent spasm, and blanching of the right middle finger.  In medical histories the Veteran completed for periodic examinations in 1978 and 1979, and at separation examination in October 1981, the Veteran reported that he had experienced a blood clot of the index finger, right hand.  

At his January 2017 Videoconference hearing, the Veteran testified that he still had sensitivity to cold in the index finger, right hand, even though he had not sought post-service treatment.  The Veteran testified that he told the VA examiner of the cold sensitivity, but the examiner declined to provide any testing which would objectively show cold sensitivity.  The Veteran's attorney argued that, given the in-service injury and chronic complaints and the same complaints post-service, further testing is required.  The Board notes the possibility that certain of the diagnoses suggested in service, such as Raynaud's disease, may be fall within the definition of a chronic disease as defined for VA purposes.  See 38 U.S.C.A. §§1101, 1110.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify or submit any records, clinical or non-clinical, which might be relevant to the claim.  Any attempt to obtain records should be documented in the claims folder.

2.  Obtain updated VA clinical records from October 2016 to the present, as well as private records for this period identified by the Veteran.  All attempts to obtain records should be documented in the claims folder.

3.  Afford the Veteran appropriate VA examination, to include laboratory examination and diagnostic testing as appropriate, to determine whether an identifiable disease entity is present, with consideration of the Veteran's lay description of his symptoms.  The examiner should identify a diagnosis, if possible, and state whether it is at least as likely as not (a 50 percent likelihood, or greater) that the identified disease was incurred or aggravated during the Veteran's service.

If the examiner concludes that no disease entity is present, the examiner should provide a rationale for that opinion.  If no diagnosis can be rendered without resort to speculation, the examiner should identify the evidence required to make a determination without resort to speculation.  

4.  After reviewing the evidence to assure that VA's duties to notify and assist the Veteran have been met, and after reviewing the report of VA review to assure that the report is complete, the claim on appeal should be readjudicated.  If the appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  The Veteran and his attorney should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


